DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Response to Amendment
Claims 1-20 are pending in the Amendment filed 12/23/2021, and claims 1-7 remain withdrawn. 
The rejections of record are withdrawn in view of Applicant’s amendment to independent claims 8 and 20.
However, claims 8-20 are rejected, as set forth below, in view of newly cited reference to Kaiser (US 5647386).
Response to Arguments
Applicant’s arguments, see “Remarks” filed 12/23/2021, with respect to claims 8 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Kaiser (US 5647386) discloses an automatic precision cleaning apparatus [Abstract; Fig. 1, col. 2, line 60-col. 3, line 45], comprising:
A supply of liquid 12 resides in a storage vessel 25. The liquid is conveyed by means of a pump 27 to vessel 10 via one or more conduits defining a flow path 30, which includes a membrane filter assembly 32 and an on-line particle counter 34. Filter 32 is used to minimize the concentration of background particles; useful for this purpose is the MILLIPAK 200 0.22 .mu.m filter cartridge supplied by Millipore Corp., Ashby Road, Bedford, Mass. Optionally, controlled variation of the flow rate can be facilitated by introduction of a flow meter 36 into flow path 30 and a controller 33 that governs the action of pump 27. A typical flow rate is 20 to 30 ml/min through sensor 34; however, a bypass loop 38 can be employed to accommodate higher flow rates by diverting excess flow around sensor 34. Flow path 30 can reach vessel 10 through a suitable inlet or by means of a spray nozzle 40 directed into vessel 10 (and desirably against workpiece W). In the latter case, spray nozzle 40 may provide sufficient agitation to fully substitute for ultrasonic transducer 16.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immersion tank, of modified Shih [para. 0023, 0030], to include circulating pump, conduit, and particle sensor, of Kaiser [Fig. 1], in order to control the cleaning cycle and/or indicate a degree of particle removal from a substrate, as taught by Kaiser [Abstract].
Claim Rejections - 35 USC § 103
Claims 8-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 20050274396 A1) in view of Yasukawa et al. (US 20040244824 A1) and Kaiser (US 5647386).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
8.    Shih discloses a method for cleaning a chamber component [Abstract], comprising: 
positioning a chamber component into an enclosure of a chamber component cleaning system [para. 0016], the enclosure having a least a spray station, first cleaning station, and dry station disposed therein [para. 0016, 0025, 0027, 0030];
transferring a chamber component to a spray station [para. 0016, “pre-cleaning procedure”] using a component transfer mechanism;
providing a flow of a cleaning spray at a first pressure on portions of the chamber component and positioning the portions of the chamber component in a path of the flow of the cleaning spray [para. 0016, “pre-cleaning procedure”];
transferring the chamber component to a first cleaning station [para. 0023, 0030] using the component transfer mechanism, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough;
soaking the chamber component in a first cleaning fluid at the first cleaning station, forcing a first cleaning fluid through the plurality of apertures and at least one of features and holes of the chamber component, and providing ultrasonic energy to the portions of the chamber component [para. 0023, 0030];
transferring the chamber component to a dry station [para. 0030] using the component transfer mechanism; and
drying the chamber component in the dry station using a flow of a drying agent at a third pressure and positioning the portions of the chamber component in a path of the flow of the drying agent [para. 0030, 0047].
Shih fails to explicitly disclose transferring a chamber component using a component transfer mechanism and the first cleaning station comprising a holder, and therefore fails to teach the claimed features:
transferring a chamber component to a spray station using a component transfer mechanism;
transferring the chamber component to a first cleaning station using the component transfer mechanism, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough;
transferring the chamber component to a second cleaning station using the component transfer mechanism;
transferring the chamber component to a third cleaning station using the component transfer mechanism;
transferring the chamber component to a dry station using the component transfer mechanism.
However, Yasukawa discloses a cleansing system for automatically cleaning a workpiece [Abstract], comprising:
Claim 21. A cleansing apparatus comprising: a carry-in device for carrying in a workpiece; cleansing tanks for cleansing the workpiece; drying tanks for drying the workpiece after cleansing; a carry-out device for taking out the workpiece from the drying tank and carrying out the workpiece; and a cleansing arm for holding the workpiece carried in by the carry-in device and moving the workpiece into the cleansing tanks and the drying tanks, wherein a partition member is set between a carry-in side area and a carry-out side area, and cleanliness in the partitioned carry-out side area can be thereby maintained.
[0023] As an apparatus which automatically cleanses a workpiece such as a mechanical component in steps of processing/assembling, there has been utilized a cleansing apparatus which moves a workpiece held by an arm from a cleansing tank to a drying tank and performs cleansing/drying. Additionally, there has been also utilized a so-called rotary type cleansing apparatus in which cleansing tanks and drying tanks are arranged in a circular form.
[0026] It is, therefore, an object of the present invention to provide a cleansing system which does not bring contaminations in a preceding tank into a next tank, can obtain a descending air current with a sufficient wind speed/air quantity and reduce a cleansing time. Furthermore, it is another object of the present invention to provide a cleansing system which can suppress unevenness in cleansing of workpieces. Moreover, it is still another object of the present invention to provide an ultrasonic cleansing apparatus which can effectively remove contaminations of a workpiece. Additionally, it is yet another object of the present invention to provide a vacuum drying apparatus which can reduce a size and a cost and shorten an operating time.
[0059] Furthermore, it is preferable that the cleansing tank has a mount base on which each workpiece is mounted in the tank. In this case, a workpiece carried into the cleansing tank can be set onto the mount base from the workpiece holding arm in the tank. Therefore, contaminations attached to a contact area between the workpiece and a workpiece holding jig and its periphery can be all easily removed.
[0138] Further, the cleansing system 3c has a structure that the cleansing fluid flows down from the upper portion of each workpiece processing portions 23. Specifically, this structure includes a flowing water jet device 31 which generates ultrasonic waves and superpose them to the flowing water as shown in FIG. 14, and it belches out the ultrasonic flowing water to which ultrasonic waves are superposed as the cleansing fluid. To the lower portion of each workpiece processing portion 23 are provided a cleansing fluid discharge mechanism 33 formed of, e.g., a hose and a clean air exhaust hole 38 including a fan 38a or a slit 38b. The cleansing fluid is belched out in accordance with presence/absence of the workpiece 2. If a jet direction of the cleansing fluid can be appropriately changed, an angle at which the cleansing fluid is applied or a cleansing position can be freely varied, which is preferable. In the cleansing system 3c shown in FIG. 15, a direction of the flowing water jet device 31 is changed by utilizing a jet angle change mechanism 32 using a linear motor. Further, as shown in FIG. 16, an elevating mechanism 36 such as a linear motor which moves up and down the workpiece cleansing device 34 such as a cleansing brush provided inside the workpiece processing portion 23 or a rotation mechanism 37 such as a rotary motor may be provided. It is to be noted that the ultrasonic flowing water is exemplified here. However, besides this ultrasonic flowing water, a drying substitute liquid or drying hot air is included as a cleansing fluid applicable to the cleansing system 3c. FIG. 17 shows a workpiece processing portion 23 to which a clean hot air jet mechanism 35 is provided.
[0140] Moreover, the cleansing system 3c vibrates or slightly quivers the workpiece 2 in the workpiece processing portion 23 as shown in FIG. 20 by causing the drive portion 24 to perform minute operations such as rotating, expansion and contraction, and cleansing can be thereby evenly carried out with respect to the cleansing liquid jet and the workpiece cleansing device 34. As a result, when the ultrasonic flowing water cannot be sufficiently supplied to the workpiece 2 for example, the cleansing effect can be improved by finely vibrating or slightly quivering the workpiece 2.
[0143] The cleansing system 3c according to this embodiment is of a so-called shower type which includes the flowing water jet device 31 and sprays the cleansing fluid to the workpiece 2 from the upper portion of each workpiece processing portion 23. However, when an attitude of the workpiece 2 when being held is maintained constant in cleansing and the workpiece 2 is cleansed, the cleansing mode is not restricted to the shower type. For example, a cleansing fluid such as a cleansing liquid, a rinsing or the like may be held in the tank of each workpiece processing portion 23, and the workpiece 2 may be soaked (immersed) and cleansed in this liquid. FIGS. 21 to 23 show an example of a cleansing system 3c performing such cleansing, and this system will now be described.
[0144] The cleansing system 3c shown in FIGS. 21 to 23 includes: a carry-in device 41 which carries in the workpiece 2, workpiece processing portions 23a to 23d as cleansing tanks in which the workpiece 2 is cleansed, workpiece processing portions 23e to 23g as drying tanks in which the cleansed workpiece 2 is dried, a carry-out device 42 which takes out the workpiece 2 from the workpiece processing portion 23g and carries it out, and a carriage device 21 which holds the workpiece 2 carried in by the carry-in device 41 and moves it into the workpiece processing portions 23a to 23d and the workpiece processing portions 23e to 23f (see FIG. 21).
[0147] The carriage device 21 holds the carried-in workpiece 2 and sequentially moves it in the cleansing tanks 23a to 23d and the drying tanks 23e to 23f. For example, as shown in FIG. 21 in this example, the six carriage arms 22 are arranged on an arm support shaft 44 in a circular form at equal intervals. The arm support shaft 44 can move up and down at the central position of the respective tanks 23a to 23f (see FIGS. 22 and 23), and moves up and down the six cleansing arms 22 in the respective tanks 23a to 23f at the same time, thereby taking in/out the workpiece 2. The upward and downward movements of the arm support shaft 44 are performed by using an elevating device 45. The workpiece 2 is mounted on a carriage hand 22a which is a workpiece mount portion of the cleansing arm 22, and an attitude of the workpiece 2 when being held is maintained constant during cleansing. It is to be noted that one workpiece 2 is mounted on the carriage hand 22a in this embodiment, two or more workpieces 2 may be mounted as long as the attitude of the workpieces 2 when being held can be maintained constant during cleansing. Additionally, a rotation device 54 provided at the upper end of the arm support shaft 44 rotates the carriage arms 22. Further, in this embodiment, the workpiece 2 is mounted so as to increase a cleansing area as much as possible.
[0148] An elevating speed of the elevating device 45 can be controlled. Therefore, by lowering the elevating speed of the elevating device 45 when soaking the workpiece 2 in the cleansing liquid held in each workpiece processing portion 23, the workpiece 2 can be held in the carriage hand 22a in the stable state even when the workpiece 2 is soaked in the cleansing liquid. 
[0149] Furthermore, when performing ultrasonic cleansing, by lowering the elevating speed of the elevating device 45 at a position where the ultrasonic waves are strong, or by temporarily stopping the elevating device 45, the further effective cleansing is enabled. 
[0150] As each workpiece processing portion 23 which cleanses the workpiece 2, it is preferable to utilize a cleansing tank in which, e.g., ultrasonic cleansing is carried out. A workpiece processing portion 23 shown in FIGS. 24 and 25 includes an ultrasonic vibrator 47 constituted of, e.g., a piezoelectric element at the lower portion of the cleansing tank having a drain opening 46, and the ultrasonic vibrator 47 gives an ultrasonic energy to the cleansing liquid or the rinsing in the cleansing tank. The workpiece 2 soaked in this liquid can be cleansed by using a power of, e.g., cavitation generated from the ultrasonic waves.
[0188] FIGS. 41 to 46 show another embodiment of the cleansing apparatus according to the present invention. 
[0189] A carriage arm 22 of this cleansing system 3c holds a carried-in workpiece 2 and sequentially moves it into cleansing tanks 23a to 23d and drying tanks 23e to 23f. An end portion of each carriage arm 22 may have a shape on which the workpiece 2 can be directly mounted to be moved. In this embodiment, however, there is used a bifurcated support piece 65 to which workpiece holding jigs 88 which support the bottom surface of the workpiece 2 are attached. 
[0190] Further, it is preferable that the workpiece holding jigs 88 attached to the end of each carriage arm 22 are detachable. In this case, the workpiece holding jigs 88 can be appropriately changed in accordance with a shape of the workpiece 2, and the workpiece 2 can be held in a more stable state. Furthermore, a contact area with the workpiece 2 can be reduced as much as possible, and cleansing and drying can be thereby efficiently carried out. For example, in this embodiment, the parallel bifurcated support piece 65 is provided at the lower end of the carriage arm 22 (see FIG. 31), and a pair of right and left workpiece holding jigs 88 are fixed to the support piece 65 by using screws 89 (see FIG. 41). The workpiece holding jig 88 is formed so as to support and lift up a part close to the outer periphery of the bottom surface of the workpiece 2 by using a support claw 88b which protrudes toward the inside. Furthermore, as shown in FIG. 41, a bent portion 88a which is bent toward the outside is provided at the upper edge of the workpiece holding jig 88, and the workpiece holding jig 88 can be fixed to the support piece 65 by using the single screw 89 when the bent portion 88a is hooked on the upper edge of the support piece 65. 
[0191] Although the pair of right and left workpiece holding jigs 88 shown in FIG. 41 support the part close to the outer periphery by the workpiece 2 by using the support claws 88b, the support position is not restricted thereto, and the workpiece holding jigs 88 may have a shape to support the bottom surface of the workpiece 2 in the vicinity of the center, e.g., a cruciform such as shown in FIG. 42 or 43, or an elongated rectangular shape such as shown in FIG. 44. In this case, the arm portion 88c of the workpiece holding jig 88 has a shape which does not interfere with the workpiece 2, e.g., a channel shape when seen from the side surface (see FIG. 42). As shown in FIG. 43 and the like, a concave portion 91 matching with an outer peripheral shape (e.g., a circular shape if the workpiece 2 has a cylindrical shape) is provided on the holding surface of the workpiece holding jig 88. 
[0192] Further, the workpiece holding jig 88 and the workpiece mount base 90 on which the workpiece 2 is temporarily stocked are formed to have shapes which do not interfere with each other. For example, in FIGS. 42 and 43, the workpiece holding jig 88 has a cruciform and the workpiece mount base 90 has a pair of right and left channel shape as seen in plan, and hence the workpiece holding jig 88 can move up and down between the right and left pieces of the workpiece mount base 90. Therefore, as shown in FIG. 42, the workpiece 2 stocked on the workpiece mount base 90 can be supported from the lower side and moved so as to be lifted up by the workpiece holding jig 88. Although the workpiece mount base 90 is utilized in such a workpiece input jig 92 as shown in FIG. 42, the workpiece mount base 90 having such a shape is also provided in each of the cleansing tanks 23a to 23d or the drying tanks 23e to 23g and the workpiece 2 on the workpiece holding jig 88 is mounted onto the workpiece mount base 90 in this embodiment. For example, by mounting the workpiece 2 onto the workpiece mount base 90 from the workpiece holding jig 88 in the drying tank 23e, the rinsing which has adhered to the contact area between the workpiece 2 and the workpiece holding jig 88 and its periphery can be all readily evaporated. Incidentally, in view of evaporating all of the adherent water in the drying tanks 23e to 23g or sufficiently removing contaminations in the cleansing tanks 23a to 23d, it is preferable to reduce the contact area between the workpiece mount base 90 and the workpiece 2 as much as possible and increase a degree of exposure of the workpiece
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a component, of Shih, to include the workpiece transfer mechanism and workpiece holder, of Yasukawa, in order to improve the throughput and efficiency of the cleaning process through an automated cleaning system with improved exposure of the workpiece surface to the cleaning and drying processes, as taught by Yasukawa [Abstract, para. 0023, 0026, 0192]. 
Modified Shih therefore teaches:
transferring the chamber component to a first cleaning station [Yasukawa, para. 0027] using the component transfer mechanism 22, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder 90 of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough [Yasukawa, Fig. 42-43, See channel gaps in mount bas 90];
soaking the chamber component at the first cleaning station [Yasukawa, para. 0143], forcing a first cleaning fluid through the plurality of apertures [Yasukawa, para. 0138, 0143].
Here, Yasukawa discloses an embodiment of utilizing a workpiece mount base 90 which has a pair of right and left channel shapes [Figs. 42-43; para. 0189-0192].  The gaps formed on each of the channels of the mount base 90, are sufficient to meet the claim language of “apertures” because, per the instant specification at para. 0027, they allow a lower surface of the chamber component (workpiece) to be contacted by the cleaning spray [“increase a degree of exposure of the workpiece surface”, para. 0192; “jet device”, para. 0138, 0142; “soaking”, para. 0147-150].
As to the limitation of “forcing a first cleaning fluid through the plurality of apertures and then through at least one of features and holes of the chamber component”, Yasukawa teaches utilizing the workpiece mount base 90 to improve the degree of exposure of the workpiece [para. 0192] in conjunction with spraying a jet of cleaning fluid to the workpiece, the angle of which can be varied [para. 0138], or alternatively lowering and/or rotating the workpiece in a cleaning liquid as well as applying ultrasonic vibration to the liquid [para. 0147-150]. It is expected that any of the above listed cleaning processes would necessarily result in the cleaning liquid being forced through the plurality of apertures and through the features and holes of the chamber component by virtue of spraying a jet of cleaning fluid directly the to the workpiece and holder at varying angles, and/or moving the workpiece and holder through a cleaning liquid bath (e.g., soaking) and/or applying ultrasonic vibration to the cleaning liquid. 
As to amended claim 8, modified Shih fails to explicitly disclose (emphasis added):
forcing the first cleaning fluid through the plurality of apertures and through at least one of feature and holes of the chamber component with a pumping mechanism,
pumping at least a portion of the first cleaning fluid to a sensor box with the pumping mechanism, the sensor box coupled to the first cleaning station via a conduit;
monitoring at least one of a particle size, a particle count, a pH, and a conductivity of the first cleaning fluid with at least one sensor of the sensor box.
However, Kaiser discloses an automatic precision cleaning apparatus [Abstract; Fig. 1, col. 2, line 60-col. 3, line 45], comprising:
A cleaning system and method adapted for removal of small particles from solid substrates is disclosed. In one implementation, the system employs two on-line particle counters to measure particle concentrations in an incoming stream of filtered cleaning liquid, providing a baseline measurement, and in the outgoing or recirculation stream that has already made contact with the article to be cleaned. Comparison of the two measurements over time provides an accurate indication of the degree of particle removal, which is reported to the user and/or employed to control the cleaning cycle. In another implementation, the system employs a single detector that measures the magnitude of a signal (e.g., radioactivity) emitted by the particles; this signal continuously indicates the number of particles remaining on the substrate. [Abstract].
Refer first to FIG. 1, which illustrates a basic cleaning system embodying the present invention. The system includes a vessel 10 into which a cleaning or rinsing liquid 12 may be introduced. A heater 14 selectably warms the liquid residing in vessel 10, while an ultrasonic transducer 16 acoustically agitates the liquid to assist in the cleaning process. (As noted earlier, other well-known sources of cleaning agitation can be substituted for transducer 16 if desired.) A set of cooling coils 18 condense solvent vapors as they rise, thereby confining them within the vessel 10.
The workpiece or workpieces W are desirably suspended in an immersion sump of vessel 10 by suitable means, such as a basket 20, a shelf or a containment cell coupled to a lift for transferring workpieces W in and out of vessel 10, although, in simplified embodiments, the workpieces may simply rest on the floor 22 of the immersion sump.
A supply of liquid 12 resides in a storage vessel 25. The liquid is conveyed by means of a pump 27 to vessel 10 via one or more conduits defining a flow path 30, which includes a membrane filter assembly 32 and an on-line particle counter 34. Filter 32 is used to minimize the concentration of background particles; useful for this purpose is the MILLIPAK 200 0.22 .mu.m filter cartridge supplied by Millipore Corp., Ashby Road, Bedford, Mass. Optionally, controlled variation of the flow rate can be facilitated by introduction of a flow meter 36 into flow path 30 and a controller 33 that governs the action of pump 27. A typical flow rate is 20 to 30 ml/min through sensor 34; however, a bypass loop 38 can be employed to accommodate higher flow rates by diverting excess flow around sensor 34. Flow path 30 can reach vessel 10 through a suitable inlet or by means of a spray nozzle 40 directed into vessel 10 (and desirably against workpiece W). In the latter case, spray nozzle 40 may provide sufficient agitation to fully substitute for ultrasonic transducer 16.
Liquid 12 is returned to vessel 25 over a second flow path 42, which includes a second particle counter 45 (and, if high flow rates are desired, a second bypass loop 44). Preferably, vessel 25 is located beneath vessel 10 such that liquid 12 can simply drain into the vessel. Particle counters 34, 45 are preferably cells that incorporate a laser and a measurement photodiode. In operation, laser radiation is directed across the liquid flowing through the cell and onto the photodiode, the output of which is measured by a pulse-height analyzer 47 and interpreted as a particle concentration by a display output unit 48, which reports this concentration. One suitable type of particle counter employs an ultraviolet (UV) laser and photodiode sensor; advantageous results have been obtained using the MET-One Model LB-1010 or LB-1020 light-blocking sensors, supplied by MET-One, Inc. 481 California Avenue, Grants Pass, Orea., which can detect particles as small as 1 .mu.m. [col. 2, line 60-col. 3, line 45]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immersion tank, of modified Shih [para. 0023, 0030], to include circulating pump, conduit, and particle sensor, of Kaiser [Fig. 1], in order to control the cleaning cycle and/or indicate a degree of particle removal from a substrate, as taught by Kaiser [Abstract]. 
9.    Modified Shih discloses the method of claim 8, wherein the soaking the chamber component in at least the first cleaning station comprises:
flowing the first cleaning fluid from at least one nozzle bar at a second pressure while the chamber component is placed in the holder of the first cleaning station configured to retain the chamber component [Yasukawa, para. 0189-192]; 
rotating the holder of the first cleaning station to orient the chamber component in the path of the first cleaning fluid from the nozzle bar [Yasukawa, para. 0140, 0143]; and
continuing the flowing the first cleaning fluid until all of the chamber component is soaked [Yasukawa, para. 0059, 0138, 0140, 0143].
10.    Modified Shih discloses the method of claim 9, wherein the soaking the chamber component in at least the first cleaning station further comprises draining the first cleaning station at a rate that matches the flowing the first cleaning fluid, the first cleaning fluid contacting a lower surface of the chamber component through the plurality of apertures [Yasukawa, para. 0189-192].
12.    Modified Shih discloses the method of claim 9, wherein:
the first pressure is between 15 pounds per square inch (psi) and 30 psi [para. 0016, “20 psi to about 80 psi”]; 
the second pressure is between 15 psi and 30 psi; 
the third pressure is between 15 psi and 30 psi; and
the cleaning spray comprises an aerosol, deionized water (DIW) [para. 0016], clean dry air (CDA), high percentage oxygen gas (O2), or nitrogen gas (N2); and 
the drying agent comprises N2, CDA [para. 0016, “clean dry air”], high percentage O2, or alcohol.
Modified Shih is silent towards the flowrate/pressure of the cleaning fluid or the drying gas, and therefore fails to explicitly disclose:
the second pressure is between 15 psi and 30 psi; 
the third pressure is between 15 psi and 30 psi.
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Here, the flowrate of fresh cleaning agent into a cleaning chamber is conventionally known to be a result-effective variable for controlling the rate of the cleaning, and as such would be optimizable by one of ordinary skill in the art in order to achieve a desired rate of cleaning a workpiece, with predictable results. 
Likewise, the flowrate of a drying gas is conventionally known to be a result-effective variable for controlling a rate of removing liquid from a workpiece, and as such would be optimizable by one of ordinary skill in the art in order to achieve a desired rate of drying a workpiece, with predictable results.
13.    Modified Shih discloses the method of claim 8, wherein the soaking the chamber component in at least the first cleaning station further comprises:
soaking the chamber component with the first cleaning fluid in the first cleaning station [para. 0023];
soaking the chamber component with a second cleaning fluid in a second cleaning station [para, 0025]; and
soaking the chamber component with a third cleaning fluid in a third cleaning station [para. 0030].
14.    Modified Shih discloses the method of claim 13, wherein the first, second, and third cleaning fluid comprise hydrogen fluoride (HF), hydrochloric acid (HCI), nitric acid (HNO3), citric acid (C6H8O7), ammonium hydroxide (NH4OH) [para. 0025], or deionized water (DIW) [para. 0023, 0030].
15.    Modified Shih discloses the method of claim 8, further comprising:
transferring the chamber component from a loading station using the component transfer mechanism [Yasukawa, claim 21, para. 0023, 0144];
transferring the chamber component to a bake station from the dry station [Yasukawa, claim 21, para. 0023, 0144];
subjecting the chamber component to a baking gas in the bake station [Yasukawa, claim 21, para. 0023, 0144]; and
transferring the chamber component to an unloading station from the bake station [Yasukawa, claim 21, para. 0023, 0144].
16.    Modified Shih discloses the method of claim 15, wherein the providing the flow of the cleaning spray further comprises retaining the chamber component in a holder configured to position the chamber component in the path of to the flow of the cleaning spray [para. 0016, “pre-cleaning procedure”; Yasukawa, para. 0143].
17.    Modified Shih discloses the method of claim 8, wherein the providing the flow of the cleaning spray comprises flowing the cleaning spray from at least one nozzle bar or from a movable nozzle bar [para. 0016, “pre-cleaning procedure”; Yasukawa, para. 0143].
18.    Modified Shih discloses the method of claim 8, wherein the soaking the chamber component in at least the first cleaning station further comprises:
soaking the chamber component with the first cleaning fluid in the first cleaning station and draining the first cleaning fluid [para. 0023];
soaking the chamber component with a second cleaning fluid in the first cleaning station and draining the second cleaning fluid [para. 0025]; and
soaking the chamber component with a third cleaning fluid in the first cleaning station and draining the third cleaning fluid [para. 0030].

20.    Shih discloses a method for cleaning a chamber component [Abstract], comprising: 
transferring a chamber component to a spray station [para. 0016, “pre-cleaning procedure”] using a component transfer mechanism;
providing a flow of a cleaning spray at a first pressure on portions of the chamber component and positioning the portions of the chamber component in a path of the flow of the cleaning spray [para. 0016, “pre-cleaning procedure”];
transferring the chamber component to a first cleaning station [para. 0027] using the component transfer mechanism, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough;
soaking the chamber component at the first cleaning station in a hydrogen fluoride (HF) solution, forcing the HF solution through the plurality of apertures and at least one of features and holes of the chamber component, and providing ultrasonic energy to the portions of the chamber component [para. 0027];
transferring the chamber component to a second cleaning station [para. 0025] using the component transfer mechanism;
soaking the chamber component in the second cleaning station with a deionized water (DIW) solution, forcing the DIW solution through the at least one of features and holes of the chamber component, and providing the ultrasonic energy to the portions of the chamber component [para. 0023; para. 0030];
transferring the chamber component to a third cleaning station [para. 0025] using the component transfer mechanism;
soaking the chamber component in the third cleaning station with an ammonium hydroxide (NH4OH) solution, forcing the NH4OH solution through the at least one of features and holes of the chamber component, and providing the ultrasonic energy to the portions of the chamber component [para. 0025];
transferring the chamber component to a dry station [para. 0030] using the component transfer mechanism; and
drying the chamber component in the dry station using a flow of a drying agent at a third pressure from at least one drying knife and positioning the portions of the chamber component in a path of the flow of the drying agent [para. 0030, para. 0047]. 
Shih fails to explicitly disclose transferring a chamber component using a component transfer mechanism or a holder for the cleaning station, and therefore fails to teach the claimed features, as emphasized in italics:
transferring a chamber component to a spray station using a component transfer mechanism;
transferring the chamber component to a first cleaning station using the component transfer mechanism, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough;
transferring the chamber component to a second cleaning station using the component transfer mechanism;
transferring the chamber component to a third cleaning station using the component transfer mechanism;
transferring the chamber component to a dry station using the component transfer mechanism.
However, Yasukawa discloses a cleansing system for automatically cleaning a workpiece [Abstract], comprising:
Claim 21. A cleansing apparatus comprising: a carry-in device for carrying in a workpiece; cleansing tanks for cleansing the workpiece; drying tanks for drying the workpiece after cleansing; a carry-out device for taking out the workpiece from the drying tank and carrying out the workpiece; and a cleansing arm for holding the workpiece carried in by the carry-in device and moving the workpiece into the cleansing tanks and the drying tanks, wherein a partition member is set between a carry-in side area and a carry-out side area, and cleanliness in the partitioned carry-out side area can be thereby maintained.
[0023] As an apparatus which automatically cleanses a workpiece such as a mechanical component in steps of processing/assembling, there has been utilized a cleansing apparatus which moves a workpiece held by an arm from a cleansing tank to a drying tank and performs cleansing/drying. Additionally, there has been also utilized a so-called rotary type cleansing apparatus in which cleansing tanks and drying tanks are arranged in a circular form.
[0026] It is, therefore, an object of the present invention to provide a cleansing system which does not bring contaminations in a preceding tank into a next tank, can obtain a descending air current with a sufficient wind speed/air quantity and reduce a cleansing time. Furthermore, it is another object of the present invention to provide a cleansing system which can suppress unevenness in cleansing of workpieces. Moreover, it is still another object of the present invention to provide an ultrasonic cleansing apparatus which can effectively remove contaminations of a workpiece. Additionally, it is yet another object of the present invention to provide a vacuum drying apparatus which can reduce a size and a cost and shorten an operating time.
[0059] Furthermore, it is preferable that the cleansing tank has a mount base on which each workpiece is mounted in the tank. In this case, a workpiece carried into the cleansing tank can be set onto the mount base from the workpiece holding arm in the tank. Therefore, contaminations attached to a contact area between the workpiece and a workpiece holding jig and its periphery can be all easily removed.
[0138] Further, the cleansing system 3c has a structure that the cleansing fluid flows down from the upper portion of each workpiece processing portions 23. Specifically, this structure includes a flowing water jet device 31 which generates ultrasonic waves and superpose them to the flowing water as shown in FIG. 14, and it belches out the ultrasonic flowing water to which ultrasonic waves are superposed as the cleansing fluid. To the lower portion of each workpiece processing portion 23 are provided a cleansing fluid discharge mechanism 33 formed of, e.g., a hose and a clean air exhaust hole 38 including a fan 38a or a slit 38b. The cleansing fluid is belched out in accordance with presence/absence of the workpiece 2. If a jet direction of the cleansing fluid can be appropriately changed, an angle at which the cleansing fluid is applied or a cleansing position can be freely varied, which is preferable. In the cleansing system 3c shown in FIG. 15, a direction of the flowing water jet device 31 is changed by utilizing a jet angle change mechanism 32 using a linear motor. Further, as shown in FIG. 16, an elevating mechanism 36 such as a linear motor which moves up and down the workpiece cleansing device 34 such as a cleansing brush provided inside the workpiece processing portion 23 or a rotation mechanism 37 such as a rotary motor may be provided. It is to be noted that the ultrasonic flowing water is exemplified here. However, besides this ultrasonic flowing water, a drying substitute liquid or drying hot air is included as a cleansing fluid applicable to the cleansing system 3c. FIG. 17 shows a workpiece processing portion 23 to which a clean hot air jet mechanism 35 is provided.
[0140] Moreover, the cleansing system 3c vibrates or slightly quivers the workpiece 2 in the workpiece processing portion 23 as shown in FIG. 20 by causing the drive portion 24 to perform minute operations such as rotating, expansion and contraction, and cleansing can be thereby evenly carried out with respect to the cleansing liquid jet and the workpiece cleansing device 34. As a result, when the ultrasonic flowing water cannot be sufficiently supplied to the workpiece 2 for example, the cleansing effect can be improved by finely vibrating or slightly quivering the workpiece 2.
[0143] The cleansing system 3c according to this embodiment is of a so-called shower type which includes the flowing water jet device 31 and sprays the cleansing fluid to the workpiece 2 from the upper portion of each workpiece processing portion 23. However, when an attitude of the workpiece 2 when being held is maintained constant in cleansing and the workpiece 2 is cleansed, the cleansing mode is not restricted to the shower type. For example, a cleansing fluid such as a cleansing liquid, a rinsing or the like may be held in the tank of each workpiece processing portion 23, and the workpiece 2 may be soaked (immersed) and cleansed in this liquid. FIGS. 21 to 23 show an example of a cleansing system 3c performing such cleansing, and this system will now be described.
[0144] The cleansing system 3c shown in FIGS. 21 to 23 includes: a carry-in device 41 which carries in the workpiece 2, workpiece processing portions 23a to 23d as cleansing tanks in which the workpiece 2 is cleansed, workpiece processing portions 23e to 23g as drying tanks in which the cleansed workpiece 2 is dried, a carry-out device 42 which takes out the workpiece 2 from the workpiece processing portion 23g and carries it out, and a carriage device 21 which holds the workpiece 2 carried in by the carry-in device 41 and moves it into the workpiece processing portions 23a to 23d and the workpiece processing portions 23e to 23f (see FIG. 21).
[0147] The carriage device 21 holds the carried-in workpiece 2 and sequentially moves it in the cleansing tanks 23a to 23d and the drying tanks 23e to 23f. For example, as shown in FIG. 21 in this example, the six carriage arms 22 are arranged on an arm support shaft 44 in a circular form at equal intervals. The arm support shaft 44 can move up and down at the central position of the respective tanks 23a to 23f (see FIGS. 22 and 23), and moves up and down the six cleansing arms 22 in the respective tanks 23a to 23f at the same time, thereby taking in/out the workpiece 2. The upward and downward movements of the arm support shaft 44 are performed by using an elevating device 45. The workpiece 2 is mounted on a carriage hand 22a which is a workpiece mount portion of the cleansing arm 22, and an attitude of the workpiece 2 when being held is maintained constant during cleansing. It is to be noted that one workpiece 2 is mounted on the carriage hand 22a in this embodiment, two or more workpieces 2 may be mounted as long as the attitude of the workpieces 2 when being held can be maintained constant during cleansing. Additionally, a rotation device 54 provided at the upper end of the arm support shaft 44 rotates the carriage arms 22. Further, in this embodiment, the workpiece 2 is mounted so as to increase a cleansing area as much as possible.
[0148] An elevating speed of the elevating device 45 can be controlled. Therefore, by lowering the elevating speed of the elevating device 45 when soaking the workpiece 2 in the cleansing liquid held in each workpiece processing portion 23, the workpiece 2 can be held in the carriage hand 22a in the stable state even when the workpiece 2 is soaked in the cleansing liquid. 
[0149] Furthermore, when performing ultrasonic cleansing, by lowering the elevating speed of the elevating device 45 at a position where the ultrasonic waves are strong, or by temporarily stopping the elevating device 45, the further effective cleansing is enabled. 
[0150] As each workpiece processing portion 23 which cleanses the workpiece 2, it is preferable to utilize a cleansing tank in which, e.g., ultrasonic cleansing is carried out. A workpiece processing portion 23 shown in FIGS. 24 and 25 includes an ultrasonic vibrator 47 constituted of, e.g., a piezoelectric element at the lower portion of the cleansing tank having a drain opening 46, and the ultrasonic vibrator 47 gives an ultrasonic energy to the cleansing liquid or the rinsing in the cleansing tank. The workpiece 2 soaked in this liquid can be cleansed by using a power of, e.g., cavitation generated from the ultrasonic waves.
[0188] FIGS. 41 to 46 show another embodiment of the cleansing apparatus according to the present invention. 
[0189] A carriage arm 22 of this cleansing system 3c holds a carried-in workpiece 2 and sequentially moves it into cleansing tanks 23a to 23d and drying tanks 23e to 23f. An end portion of each carriage arm 22 may have a shape on which the workpiece 2 can be directly mounted to be moved. In this embodiment, however, there is used a bifurcated support piece 65 to which workpiece holding jigs 88 which support the bottom surface of the workpiece 2 are attached. 
[0190] Further, it is preferable that the workpiece holding jigs 88 attached to the end of each carriage arm 22 are detachable. In this case, the workpiece holding jigs 88 can be appropriately changed in accordance with a shape of the workpiece 2, and the workpiece 2 can be held in a more stable state. Furthermore, a contact area with the workpiece 2 can be reduced as much as possible, and cleansing and drying can be thereby efficiently carried out. For example, in this embodiment, the parallel bifurcated support piece 65 is provided at the lower end of the carriage arm 22 (see FIG. 31), and a pair of right and left workpiece holding jigs 88 are fixed to the support piece 65 by using screws 89 (see FIG. 41). The workpiece holding jig 88 is formed so as to support and lift up a part close to the outer periphery of the bottom surface of the workpiece 2 by using a support claw 88b which protrudes toward the inside. Furthermore, as shown in FIG. 41, a bent portion 88a which is bent toward the outside is provided at the upper edge of the workpiece holding jig 88, and the workpiece holding jig 88 can be fixed to the support piece 65 by using the single screw 89 when the bent portion 88a is hooked on the upper edge of the support piece 65. 
[0191] Although the pair of right and left workpiece holding jigs 88 shown in FIG. 41 support the part close to the outer periphery by the workpiece 2 by using the support claws 88b, the support position is not restricted thereto, and the workpiece holding jigs 88 may have a shape to support the bottom surface of the workpiece 2 in the vicinity of the center, e.g., a cruciform such as shown in FIG. 42 or 43, or an elongated rectangular shape such as shown in FIG. 44. In this case, the arm portion 88c of the workpiece holding jig 88 has a shape which does not interfere with the workpiece 2, e.g., a channel shape when seen from the side surface (see FIG. 42). As shown in FIG. 43 and the like, a concave portion 91 matching with an outer peripheral shape (e.g., a circular shape if the workpiece 2 has a cylindrical shape) is provided on the holding surface of the workpiece holding jig 88. 
[0192] Further, the workpiece holding jig 88 and the workpiece mount base 90 on which the workpiece 2 is temporarily stocked are formed to have shapes which do not interfere with each other. For example, in FIGS. 42 and 43, the workpiece holding jig 88 has a cruciform and the workpiece mount base 90 has a pair of right and left channel shape as seen in plan, and hence the workpiece holding jig 88 can move up and down between the right and left pieces of the workpiece mount base 90. Therefore, as shown in FIG. 42, the workpiece 2 stocked on the workpiece mount base 90 can be supported from the lower side and moved so as to be lifted up by the workpiece holding jig 88. Although the workpiece mount base 90 is utilized in such a workpiece input jig 92 as shown in FIG. 42, the workpiece mount base 90 having such a shape is also provided in each of the cleansing tanks 23a to 23d or the drying tanks 23e to 23g and the workpiece 2 on the workpiece holding jig 88 is mounted onto the workpiece mount base 90 in this embodiment. For example, by mounting the workpiece 2 onto the workpiece mount base 90 from the workpiece holding jig 88 in the drying tank 23e, the rinsing which has adhered to the contact area between the workpiece 2 and the workpiece holding jig 88 and its periphery can be all readily evaporated. Incidentally, in view of evaporating all of the adherent water in the drying tanks 23e to 23g or sufficiently removing contaminations in the cleansing tanks 23a to 23d, it is preferable to reduce the contact area between the workpiece mount base 90 and the workpiece 2 as much as possible and increase a degree of exposure of the workpiece
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a component, of Shih, to include the workpiece transfer mechanism and workpiece holder, of Yasukawa, in order to improve the throughput and efficiency of the cleaning process through an automated cleaning system with improved exposure of the workpiece surface to the cleaning and drying processes, as taught by Yasukawa [Abstract, para. 0023, 0026, 0192]. 
Modified Shih therefore teaches:
transferring the chamber component to a first cleaning station [Yasukawa, para. 0027] using the component transfer mechanism 22, the transferring the chamber component to the first cleaning station comprising retaining the chamber component with a holder 90 of the first cleaning station, the holder of the first cleaning station having a plurality of apertures disposed therethrough [Yasukawa, Fig. 42-43, See channel gaps in mount bas 90];
soaking the chamber component at the first cleaning station [Yasukawa, para. 0143], forcing a first cleaning fluid through the plurality of apertures [Yasukawa, para. 0138, 0143].
Here, Yasukawa discloses an embodiment of utilizing a workpiece mount base 90 which has a pair of right and left channel shapes [Figs. 42-43; para. 0189-0192].  Here, the gaps formed on each of the channels of the mount base 90, are sufficient to meet the claim language of “apertures” because, per the instant specification at para. 0027, they allow a lower surface of the chamber component (workpiece) to be contacted by the cleaning spray [“increase a degree of exposure of the workpiece surface”, para. 0192; “jet device”, para. 0138, 0142; “soaking”, para. 0147-150].
As to the limitation of “forcing a first cleaning fluid through the plurality of apertures and then through at least one of features and holes of the chamber component”, Yasukawa teaches utilizing the workpiece mount base 90 to improve the degree of exposure of the workpiece [para. 0192] in conjunction with spraying a jet of cleaning fluid to the workpiece, the angle of which can be varied [para. 0138], or alternatively lowering and/or rotating the workpiece in a cleaning liquid as well as applying ultrasonic vibration to the liquid [para. 0147-150]. It is expected that any of the above listed cleaning processes would necessarily result in the cleaning liquid being forced through the plurality of apertures and through the features and holes of the chamber component by virtue of spraying a jet of cleaning fluid directly the to the workpiece and holder at varying angles, and/or moving the workpiece and holder through a cleaning liquid bath (e.g., soaking) and/or applying ultrasonic vibration to the cleaning liquid. 
Shih further fails to explicitly disclose:
soaking the chamber component at the first cleaning station in a hydrogen fluoride (HF) solution…and providing ultrasonic energy to the portions of the chamber component 
soaking the chamber component in the third cleaning station with an ammonium hydroxide (NH4OH) solution…and providing the ultrasonic energy to the portions of the chamber component 
drying the chamber component in the dry station using a flow of a drying agent at a third pressure from at least one drying knife.
However, Yasukawa discloses a cleansing system for automatically cleaning a workpiece [Abstract], comprising:
[0038] Additionally, in the cleansing system, it is preferable that at least one tank is provided in each workpiece processing portion to hold a cleansing liquid used to cleanse each workpiece in the tank and the cleansing system has a mechanism to give ultrasonic waves to the cleansing liquid by an ultrasonic vibrator provided outside the tank. According to this cleansing system, each workpiece can be soaked in the cleansing liquid in the tank of each workpiece processing portion, and contaminations of each workpiece can be more effectively removed by performing ultrasonic cleansing. 
[0039] Further, it is preferable that an air nozzle is arranged in each workpiece processing portion and drainage and drying of the workpiece are performed by using air from the air nozzle. According to this cleansing system, drainage and drying of each workpiece can be carried out in a short time by using air from the air nozzle.
[0041] Moreover, the present inventors have examined the ultrasonic cleansing apparatus in many ways in order to achieve the above-described objects. Ultrasonic waves utilized in the ultrasonic cleansing apparatus are elastic waves which are generally higher than an audio frequency and not less than approximately 10 kHz, and the directivity is keener as a frequency is higher. Additionally, the ultrasonic waves have properties that they are greatly attenuated in air but they are excellently transmitted in water, and characteristics that they can cope with the strong energy with a high frequency and a short acoustic wavelength. Further, having a short wavelength means that forming beam-shaped acoustic waves, concentrating acoustic waves in a narrow part or facilitating creation of short pulses. The present inventors took notice of these characteristics of the ultrasonic waves and repeatedly conducted various studies and experiments. As a result, they discovered that a workpiece in the cleansing tank irradiated with ultrasonic waves under given conditions rotates in a liquid.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a component by immersion in cleaning tanks and a drying portion, of Shih, to include an ultrasonic power source in the cleaning tanks, and the air nozzles in the drying tanks, of Yasukawa, in order to improve the throughput and efficiency of the cleaning and drying process, as taught by Yasukawa [para. 0038-39, 0041]. 
Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143, A. Here, the combination of the providing ultrasonic waves to a cleaning solution has the predictable result of improving the efficacy and uniformity of removing contaminants from the workpiece, and therefore would likely be obvious to one of ordinary skill in the art. 
As to amended claim 20, modified Shih fails to explicitly disclose (emphasis added):
forcing the first cleaning fluid through the plurality of apertures and through at least one of feature and holes of the chamber component with a pumping mechanism,
pumping at least a portion of the first cleaning fluid to a sensor box with the pumping mechanism, the sensor box coupled to the first cleaning station via a conduit;
monitoring at least one of a particle size, a particle count, a pH, and a conductivity of the first cleaning fluid with at least one sensor of the sensor box.
However, Kaiser discloses an automatic precision cleaning apparatus [Abstract; Fig. 1, col. 2, line 60-col. 3, line 45], comprising:
Refer first to FIG. 1, which illustrates a basic cleaning system embodying the present invention. The system includes a vessel 10 into which a cleaning or rinsing liquid 12 may be introduced. A heater 14 selectably warms the liquid residing in vessel 10, while an ultrasonic transducer 16 acoustically agitates the liquid to assist in the cleaning process. (As noted earlier, other well-known sources of cleaning agitation can be substituted for transducer 16 if desired.) A set of cooling coils 18 condense solvent vapors as they rise, thereby confining them within the vessel 10.
The workpiece or workpieces W are desirably suspended in an immersion sump of vessel 10 by suitable means, such as a basket 20, a shelf or a containment cell coupled to a lift for transferring workpieces W in and out of vessel 10, although, in simplified embodiments, the workpieces may simply rest on the floor 22 of the immersion sump.
A supply of liquid 12 resides in a storage vessel 25. The liquid is conveyed by means of a pump 27 to vessel 10 via one or more conduits defining a flow path 30, which includes a membrane filter assembly 32 and an on-line particle counter 34. Filter 32 is used to minimize the concentration of background particles; useful for this purpose is the MILLIPAK 200 0.22 .mu.m filter cartridge supplied by Millipore Corp., Ashby Road, Bedford, Mass. Optionally, controlled variation of the flow rate can be facilitated by introduction of a flow meter 36 into flow path 30 and a controller 33 that governs the action of pump 27. A typical flow rate is 20 to 30 ml/min through sensor 34; however, a bypass loop 38 can be employed to accommodate higher flow rates by diverting excess flow around sensor 34. Flow path 30 can reach vessel 10 through a suitable inlet or by means of a spray nozzle 40 directed into vessel 10 (and desirably against workpiece W). In the latter case, spray nozzle 40 may provide sufficient agitation to fully substitute for ultrasonic transducer 16.
Liquid 12 is returned to vessel 25 over a second flow path 42, which includes a second particle counter 45 (and, if high flow rates are desired, a second bypass loop 44). Preferably, vessel 25 is located beneath vessel 10 such that liquid 12 can simply drain into the vessel. Particle counters 34, 45 are preferably cells that incorporate a laser and a measurement photodiode. In operation, laser radiation is directed across the liquid flowing through the cell and onto the photodiode, the output of which is measured by a pulse-height analyzer 47 and interpreted as a particle concentration by a display output unit 48, which reports this concentration. One suitable type of particle counter employs an ultraviolet (UV) laser and photodiode sensor; advantageous results have been obtained using the MET-One Model LB-1010 or LB-1020 light-blocking sensors, supplied by MET-One, Inc. 481 California Avenue, Grants Pass, Orea., which can detect particles as small as 1 .mu.m. [col. 2, line 60-col. 3, line 45]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immersion tank, of modified Shih [para. 0023, 0030], to include circulating pump, conduit, and particle sensor, of Kaiser [Fig. 1], in order to control the cleaning cycle and/or indicate a degree of particle removal from a substrate, as taught by Kaiser [Abstract]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 20050274396 A1) in view of Yasukawa et al. (US 20040244824 A1) and Kaiser (US 5647386), as applied to claims 8-10, 12-18, and 20 above, and further in view of Park et al. (US 20030116174 A1). 
11.    Modified Shih discloses the method of claim 8, but fails to explicitly disclose:
wherein the monitoring the first cleaning fluid comprises measuring at least one of the pH of the first cleaning fluid using a pH sensor and the conductivity of the first cleaning fluid using a conductivity sensor of the sensor box. 
However, Park discloses a cleaning method [Abstract], comprising:
1. A semiconductor cleaning apparatus comprising: a cleaning bath supplied with a cleaning solution composed of ammonium hydroxide, deionized water and ozone; a megasonic transducer for applying uniform megasonic power to the cleaning bath using water as a medium; an ozone concentration analyzer for measuring the concentration of ozone in the cleaning solution; pH and Eh meters for measuring the pH and Eh of the cleaning solution; an ammonium hydroxide addition injection port for additionally supplying ammonium hydroxide into the cleaning bath if the concentration of ammonium hydroxide in the cleaning solution decreases to less than a predetermined amount. [claim 1]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of measuring particle concentration in cleaning solutions, of modified Shih [Kaiser, Abstract], to include the method of measuring and controlling the pH of cleaning solutions, of Park, in order to maintain a desired pH of the cleaning solution as taught by Park [claim 1]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 20050274396 A1) in view of Yasukawa et al. (US 20040244824 A1) and Kaiser (US 5647386), as applied to claims 8-10, 12-18, and 20 above, and further in view of Busch et al. (US 20050119571 A1). 
19.    Modified Shih discloses the method of claim 8, but fails to explicitly disclose: 
wherein the providing ultrasonic energy to the portions of the chamber component comprises positioning a movable transducer in the first cleaning station to provide ultrasonic energy to the chamber component.
Yasukawa teaches the electrode assembly holder may be moved up and down to assist in the ultrasonic cleaning step [para. 0147-150].
However, Busch discloses a method and apparatus for coupling ultrasound between an ultrasonic transducer and an object [Abstract], comprising:
A first ultrasonic transducer is mounted in the scanning bar and can be independently moved up or down (relative to the lower chamber and relative to the scanning bar) to place the transducer at the proper distance from the parts. During operation, a parts tray 106 is passed beneath the transducer and plate. A second ultrasonic transducer 108 may be mounted in the lower chamber 110 beneath the tray of parts 106, so that transmission of ultrasound through the parts may be measured. The first or second transducers may, for example, comprise a single element transducer having a spot, line or flat focus, an array of transducers, one or more array transducers or a combination thereof. [para. 0025]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of immersing and moving the component in cleaning solutions having ultrasonic energy applied thereto, of modified Shih, to include the method moving the ultrasonic energy source of the cleaning solution, of Busch, in order to obtain adjust the focus of the ultrasonic energy and thereby improve the cleaning of the entire object, as taught by Busch [Abstract, para. 0025]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods and apparatus for cleaning components and workpieces [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713